ON a Question, whether the original private Book of Memorandums of the Secretary of the Land Office, respecting the Description of the Land originally applied for, should be given in Evidence, it was urged that this Book, containing the original Entries from which the Minutes of Property are formed, is the best Evidence and therefore ought to be admitted. The Court said it was a Matter of Consequence; and recommended it to the Council of the other Side to consent to the Book’s being given in Evidence; which was accordingly done, and no Determination given by the Court.